DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Kenneth Cheney (Reg. No 61,841) on July 25, 2022.

Claims
The application has been amended as follows: 

Regarding claim 1: (Currently Amended) A method, comprising:
configuring one or more medical devices to connect to a predetermined temporary provisioning network of a healthcare organization responsive to the one or more medical devices being powered on for a first time by the healthcare organization, the temporary provisioning network being different than a healthcare network of the healthcare organization, wherein the healthcare network includes one or more services not accessible by the temporary provisioning network, and wherein the temporary provisioning network is publicly accessible, while the healthcare network is protected from unauthorized access;
receiving, at a first server remote from the healthcare organization, from the temporary provisioning network, one or more device identifiers corresponding to the one or more medical devices and an indication that the one or more medical devices requests access to the healthcare network;
receiving one or more security certificates for assignment to the one or more device identifiers;
determining, based on receiving the one or more certificates and the one or more device identifiers, that the received one or more device identifiers correspond to respective medical devices predetermined to receive access to a management server within the healthcare network; and
in accordance with a determination that the one or more medical devices are predetermined to receive access to the management server:
transmitting, through the temporary provisioning network to the one or more medical devices, a security certificate for configuring the one or more medical devices to access and communicate with the management server;
configuring, through the temporary provisioning network, the one or more medical devices with information to access the healthcare network and to communicate with the management server on the healthcare network using a new network connection based on the configuration information;
terminating communication between the one or more medical devices and the temporary provisioning network; and
transmitting, from the first server remote from the healthcare organization, an electronic signal informing the management server that the one or more medical devices have been configured to access and communicate with the management server. 
Regarding claim 4: (Currently Cancelled)

Regarding claim 5: (Currently Amended) The method of claim 1, wherein  the management server is configured to receive, via a user interface provided by the management server, an assignment of the one or more device identifiers to the one or more security certificates, the management server being further configured to provide to a provisioning server outside the healthcare organization the one or more security certificates to the one or more medical devices on a power up of the medical devices, and to communicate with the one or more medical devices after being informed that the one or more medical devices have been configured to access and communicate with the management server.

Regarding claim 10: (Currently Amended) The method of claim 1, wherein the configuring the medical devices to access and communication with the management server further comprises:


verifying one or more security certificates have been installed successfully on the one or more medical devices; and
transmitting, to the first server remote from the healthcare organization, a message indicating that security standards of the healthcare network have been met.

Regarding claim 11: (Currently Amended) The method of claim 1, wherein configuring the medical devices further comprises:
receiving an indication that the one or more medical devices have been successfully configured to access and communicate with the management server; and
terminating a network access of the one or more medical devices to the predetermined temporary provisioning network.

Regarding claim 12: (Currently Amended) A non-transitory machine-readable storage medium embodying instructions that, when executed by a machine, allow the machine to perform a method for automatic network provisioning, the method comprising:
configuring one or more medical devices to connect to a predetermined temporary provisioning network of a healthcare organization responsive to the one or more medical devices being powered on for a first time, the temporary provisioning network being different than the healthcare network of the healthcare organization, wherein the healthcare network includes one or more services not accessible by the temporary provisioning network, and wherein the temporary provisioning network is publicly accessible, while the healthcare network is protected from unauthorized access;
receiving, from the temporary provisioning network, one or more device identifiers corresponding to the one or more medical devices and an indication that the one or more medical devices requests access to the healthcare network;
receiving one or more security certificates for assignment to the one or more device identifiers;
determining, based on receiving the one or more certificates and the one or more device identifiers, that the received one or more device identifiers correspond to respective medical devices predetermined to receive access to a management server within the healthcare network;
in accordance with a determination that the one or more medical devices are predetermined to receive access to the healthcare network and the management server; 
transmitting, through the temporary provisioning network to the one or more medical devices, a security certificate for configuring the one or more medical devices to access and communicate with the management server;
configuring, through the temporary provisioning network, the medical devices with information to access the healthcare network and to communicate with the management server on the healthcare network using a new network connection based on the configuration information; 
terminating communication between the one or more medical devices and the temporary provisioning network; and
providing a confirmation to the management server that the one or more medical devices have been configured to access and communicate with the management server.

Regarding claim 15: (Currently Cancelled)

Regarding claim 16: (Currently Amended) The non-transitory machine-readable storage medium of claim 12, wherein the management server is configured to receive, via a user interface provided by the management server, an assignment of the one or more device identifiers to the one or more security certificates, the management server being further confirmed to provide to a provisioning server outside the healthcare organization the one or more security certificates to the one or more medical devices on a power up of the medical devices, and to communicate with the one or more medical devices after being informed that the one or more medical devices have been configured to access and communicate with the management server.

Regarding claim 18: (Currently Amended) The non-transitory machine-readable storage medium of claim 12, wherein the configuring the medical devices to access and communication with the management server further comprises:


verifying that the one or more security certificates have been installed successfully on the one or more medical devices; and
determining security standards of the healthcare network have been met.

Regarding claim 21: (Currently Amended) The non-transitory machine-readable storage medium of claim 12, wherein configuring the medical devices further comprises:
receiving an indication that the one or more medical devices have been successfully configured to access and communicate with the management server; and
terminating the predetermined temporary provisioning network.

Regarding claim 22: (Currently Amended) A system, comprising:
one or more processors; and 
memory including instructions that, when executed by the one or more processors, cause the one or more processors to:
configure one or more medical devices to connect to a predetermined temporary provisioning network of a healthcare organization responsive to the one or more medical devices being powered on for a first time, the temporary provisioning network being different than the healthcare network of the healthcare organization, wherein the healthcare network includes one or more services not accessible by the temporary provisioning network, and wherein the temporary provisioning network is publicly accessible, while the healthcare network is protected from unauthorized access;
receive, from the temporary provisioning network, one or more device identifiers corresponding to the one or more medical devices and an indication that the one or more medical devices requests access to the healthcare network;
receive one or more security certificates for assignment to the one or more device identifiers;
determine, based on receiving the one or more certificates and the one or more device identifiers, that the received one or more device identifiers correspond to respective medical devices predetermined to receive access to a management server within the healthcare network;
in accordance with a determination that the one or more medical devices are predetermined to receive access to the healthcare network and the management server; 
transmit, through the temporary provisioning network to the one or more medical devices, a security certificate for configuring the one or more medical devices to access and communicate with the management server;
configure, through the temporary provisioning network, the medical devices with information to access the healthcare network and to communicate with the management server on the healthcare network using a new network connection based on the configuration information; 
terminate communication between the one or more medical devices and the temporary provisioning network; and
	

Regarding claim 23: (Currently Amended) A medical device, comprising:
a non-volatile data storage unit storing (a) predetermined provisioning network connection information and (b) identification information uniquely identifying the medical device;
one or more processors; and 
memory including instructions that, when executed by the one or more processors, cause the one or more processors to:
upon activation of the medical device, determine that the activation is an initial activation at a healthcare facility based at least in part on an activation indicator stored by the medical device;
establish, responsive to determining the activation is the initial activation, a first network connection with a provisioning server via a provisioning network based at least in part on the predetermined provisioning network connection information;
transmit, to the provisioning server via the first network connection, the identification information uniquely identifying the medical device;
receive, from the provisioning server, a security certificate for configuring the medical device to access and communicate with the management server, the security certificate being associated with an identifier for the medical device;
receive, from the provisioning server via the first network connection, facility network connection information for accessing and communicating with a management server associated with the healthcare facility via a healthcare network different than the provisioning network, wherein the healthcare network includes one or more services not accessible by the provisioning network, and wherein the provisioning network is publicly accessible, while the healthcare network is protected from unauthorized access;
terminate communication with the provisioning network; and
establish, after receiving the facility network connection information and terminating communication with the provisioning network, using the healthcare network different than the provisioning network, a second network connection with the management server based at least in part on the facility network connection information.

Regarding claim 25: (Currently Cancelled)


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-3, 5-14, 16-24 and 26 are considered allowable.

The Prior Art Hutz et al. US Patent No. 10419908 teaches techniques for provisioning Wi-Fi network connectivity for a wireless device without requiring a user to provide network credentials to allow the wireless device to establish a network connection. In some implementations, a method is performed by a computing device to provision a wireless network connection. A MAC address associated with a property is obtained. A temporary network credential for the wireless device is determined based on the MAC Address of the wireless device. The temporary network credential permits the wireless device to connect to a temporary network. The temporary network credential for the wireless device is available over the temporary network. A determination that the wireless device has connected to the temporary network using the temporary network credential for the wireless device is made. An instruction is transmitted to the wireless device over the temporary network in response to the determination.

The Prior Art Urness et al. US Patent Application Publication No. 2010/0138523 teaches an automatic configuration method and system for medical devices in a healthcare network. The method comprises: installing a medical device in a healthcare network. Upon installation, the medical device accesses a server for obtaining configuration information of at least one client in the network. The medical device automatically configures the clients with the medical device, using the obtained configuration information.

The Prior Art Schneider et al. US Patent Application Publication No. 2009/0031410 teaches a method and system for generating identity certificates. The method may include receiving a user request to activate a network appliance, and causing a network appliance identifier and a transaction identifier of an activation transaction associated with the user request to be transmitted to the network appliance. A certificate signing request (CSR) and the transaction identifier may be received from the network appliance, the CSR including the network appliance identifier. A certificate may be generated for the network appliance if the activation transaction is valid.

The instant application is allowable over Hutz et al., Urness et al., and Schneider et al. described above, either singularly or in combination, due to the instant application teaching a different and detailed one or more medical devices are configured to connect to a predetermined temporary provisioning network of a healthcare organization, the temporary provisioning network being different than a healthcare network of the healthcare organization. After the devices are received by the healthcare organization, and powered up for the first time, device identifiers corresponding to the medical devices are received at a server remote from the healthcare organization, from the temporary provisioning network, together with an indication that the medical devices are requesting access to a management server within a healthcare network of the healthcare organization. On determining that the medical devices are predetermined to receive access to the management server, a provisioning service configures, through the temporary provisioning network, the medical devices to access and communicate with the management server, and informs the management server that the medical devices have been configured to access and communicate with the management server.

The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitations of “configuring one or more medical devices to connect to a predetermined temporary provisioning network of a healthcare organization responsive to the one or more medical devices being powered on for a first time by the healthcare organization, the temporary provisioning network being different than a healthcare network of the healthcare organization, wherein the healthcare network includes one or more services not accessible by the temporary provisioning network, and wherein the temporary provisioning network is publicly accessible, while the healthcare network is protected from unauthorized access; transmitting, through the temporary provisioning network to the one or more medical devices, a security certificate for configuring the one or more medical devices to access and communicate with the management server; and transmitting, from the first server remote from the healthcare organization, an electronic signal informing the management server that the one or more medical devices have been configured to access and communicate with the management server” as recited in independent claims 1, 12, 22 and 23 in combination with the remaining elements of the claim as a whole. Therefore, the claims of the instant application are allowable over the cited prior art.
[AltContent: textbox ()]

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fahimeh Mohammadi whose telephone number is (571)270-7857. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 5712705002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHIMEH MOHAMMADI/ Examiner, Art Unit 2439



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439